Citation Nr: 0127203	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquried psychiatric 
disorder, diagnosed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that it is at least as likely as not 
that the veteran has an acquired psychiatric disorder 
causally related to service, currently diagnosed as PTSD.


CONCLUSION OF LAW

Service connection for an acquried psychiatric disorder, 
diagnosed as post-traumatic stress disorder (PTSD), is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains that he experienced stressful incidents during 
combat in Vietnam, due to which he now has PTSD.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this particular case, the Board notes that in light of its 
favorable decision on this issue, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

The first issue is whether the veteran incurred a verifiable 
stressor while on active duty.  The veteran gave credible 
testimony during a July 2001 hearing, before the undersigned 
Board member sitting at the RO, regarding stressors he 
experienced during combat.  Transcript (T.) at p. 5.  At any 
rate, the Board observes that the veteran is service-
connected for residuals of multiple fragment wounds and 
inclusion cyst of the left anterior thigh, as well as 
residuals of multiple fragment wounds of the right upper arm.  
His DD Form 214 provides that his military specialty was 
machine gunner, and that he served in Vietnam and earned the 
Combat Action Ribbon and Purple Heart.  As a result, exposure 
to stressful incidents inservice is assumed.  38 C.F.R. § 
3.304(f).

Next, the Board must turn to the issue of whether the veteran 
has a current diagnosis of PTSD, related to his inservice 
stressors.  After reviewing the veteran's post-service 
medical records and testimony, the Board finds that the 
evidence for and against a finding of current PTSD, related 
to inservice stressors, is at least in equipoise.  Giving the 
veteran the benefit of the doubt, the Board finds that 
entitlement to service connection for PTSD must be granted.  
38 C.F.R. § 3.102 (2001).

In this regard, the Board recognizes that the report of an 
August 1998 VA PTSD examination concludes that the veteran 
did not meet all the criteria for PTSD.  The report indicates 
that the examiner reviewed the veteran's claims file.  It 
states that the veteran's sleeping patterns varied and 
included times with no sleep.  The veteran reported not 
getting along with other people, thinking about Vietnam on a 
daily basis, and flashbacks.  The veteran said that he slept 
with ten weapons within arm's reach, and used to carry one or 
two weapons after his discharge.  The veteran explained that 
he did not currently carry weapons because of legal reasons.  
The examiner noted that the veteran's symptoms were triggered 
by everything, the heat, the bushes, and the religious.  The 
report sets forth the veteran's inservice events, including 
traumatic incidents related to combat.

On examination, the veteran exhibited normal range of 
psychomotor behavior.  He denied current active suicidal or 
homicidal thoughts.  He was oriented times four.  His 
attention and concentration were good.  His insight seemed 
fair and his judgment was considered grossly intact at the 
present.  The examiner provided an Axis I diagnosis of rule 
out PTSD; history of methamphetamine abuse.  The examiner 
stated that based on the examination, the veteran suffered 
some symptoms of PTSD but did not meet the full criteria for 
this condition based on DSM-IV.  

On the other hand, private treatment records from the O. 
Medical Center do provide several diagnoses of PTSD, 
implicitly related to the veteran's inservice stressors.  
Moreover, these diagnoses have been set forth by more than 
one therapist.  On an Intake Assessment dated in July 1995, a 
therapist noted that the veteran presented with difficulty 
sleeping and concentrating, exaggerated startle response, 
avoidance of military memories or organizations, diminished 
interest in significant life activities, feelings of 
estrangement, lack of emotions, and flashbacks.  The 
veteran's military history was set forth, including notation 
of his patrols and wounds.  Observation of the veteran's 
mental status indicated that he was oriented times three.  
His affect was flat and his mood varied between depressed and 
low energy.  Critical issues were that the veteran denied 
suicidal or homicidal thoughts, along with the presenting 
problems noted above.  The Axis I impression was PTSD, 
delayed; and major depression, recurrent type.  The plan was 
that the veteran would partake in individual and group 
therapy.  

A December 1997 Annual Assessment, by the same therapist, 
discloses that the veteran wished his case to be reactivated.  
He had been in treatment with this therapist from June 1995 
to October 1996.  The veteran presented with the same 
problems as he did in July 1995.  The veteran's military 
history was set forth as in the July 1995 Intake Assessment.  
The therapist's observations on mental status, and the 
veteran's critical issues, were the same as in July 1995.  
The Axis I diagnosis was PTSD, delayed; and major depression, 
recurrent type.  

A different therapist wrote a June 1998 Outpatient Mental 
Health Treatment Plan.  The veteran presented with sleep 
disturbance, depression, anxiety, hypervigilent behavior, and 
restricted ability to express emotions.  He avoided crowds, 
and felt detached and estranged from others.  The report 
states that the veteran's diagnosis was PTSD, delayed; and 
bipolar Type II.

The veteran's July 2001 hearing testimony also supports a 
finding of a psychiatric disability related to service, 
perhaps PTSD.  First, he testified that there were 
communication problems during his August 1998 VA examination.  
He explained that he could not understand the VA examiner's 
foreign accent, and that she could not understand his local 
American accent.  As one example of the miscommunications, he 
referred to the August 1998 report's statement that he was 
scared of bushes.  He explained that in fact he had told the 
VA examiner that everyday he thought about the bush, which 
was what the soldiers called Vietnam while there.  T. at pp. 
8, 12.  The veteran also testified that he believed that his 
PTSD was a partial cause of the breakup of his second 
marriage.  T. at p. 8.  He testified that because of his PTSD 
he had been unable to get along with co-workers and as a 
result lost a job he had held for 25 years.  Currently, he 
worked at a job with only two other people and said that this 
smaller group worked better for him.  T. at p. 9.  The 
veteran testified that he had experienced a chronic problem 
with sleep ever since the early 1970's, shortly after 
service.  T. at p. 10. 

The Board finds that the diagnoses of PTSD set forth in the 
private medical records are competent and credible.  They are 
also more probative than the conclusion set forth in the 
August 1998 VA examination report.  The private diagnoses of 
PTSD are repeated and consistent, even though made over a 
period of several years.  They were based on examinations and 
ongoing treatment.  By contrast, the August 1998 VA 
conclusion was based on a single interview.  The private 
records are additionally compelling because they correspond 
with the veteran's own credible hearing testimony as to his 
PTSD symptoms and their continuity since service.  

The Board must further point out that the medical expertise 
of the providers who have rendered opinions in this matter is 
clear and the Board affords the reports due deference.  On 
the other hand, the Board has experience with literally 
thousands of cases involving claims for service connection 
for psychiatric disabilities.  The Board notes that other 
diagnoses are of record in this matter including major 
depression and bipolar disorder.  In the Board's view, 
insufficient attention has been paid to the question of 
whether the current symptoms in this case better fit one of 
those two diagnostic categories and, if so, the significance 
of such a conclusion in terms of a claim for service 
connection.  This is a common failing in claims involving 
ostensibly PTSD.  The fact that the current symptom picture 
better fits say depression than PTSD, does not rule out the 
prospect that either the depression is directly linked to 
service or is linked to service through a symptom pattern 
that originally better fitted the diagnosis of PTSD.  The 
Board is convinced the veteran currently has a psychiatric 
disability related to service, or at least one few mental 
health professionals are likely to dissociate from service.  
Thus, the Board emphasizes that its action here is better 
viewed as a grant of service connection for an acquired 
psychiatric disability that may or may not be currently PTSD 
as opposed to a disability manifested primarily by 
depression.  Correctly classifying the disability is 
important for purposes of treatment, perhaps even more than 
for purposes of rating.

In light of the above discussion, the Board concludes that 
the evidence for and against the veteran's claim is at least 
in equipoise and that the benefit of the doubt must be 
resolved in the veteran's favor.  



ORDER

Service connection for an acquried psychiatric disorder, 
diagnosed as post-traumatic stress disorder (PTSD), is 
granted.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

